Beck, P. J.
■ 1. In view of the rulings made in the decision of this case when it was first before this court (157 Ga. 640, 122 S. E. 240), and the judgment of reversal upon the ground that the court erred in directing a nonsuit, the court did not err in refusing a new trial upon the ground that the evidence did not support the verdict.
2. While there may be some inaccuracies in the charge, the court’s charge upon the controlling issue contained proper instructions to the jury.

Judgment affirmed.


All the Justices concur.